DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 09/29/2022, has been entered.
Claims 3, 9, 11, 15 and 23 have been canceled.
Claims 1, 2, 4-8, 10, 12-14, 16-22 and 24-30 are pending and currently under examination as they read on a method of treating hypercholesterolemia in a patient who is non-responsive, inadequately controlled by, or intolerant to standard lipid modifying therapy comprising administering a PCSK9 inhibitor and an ANGPTL3 inhibitor, wherein PCSK9 inhibitor reads on alirocumab as the elected species.

This Office Action will be in response to Applicant’s arguments / remarks, filed 09/29/2022.
The Rejections of Record can be found in the previous Office Action, mailed 03/29/2022.

The previous rejection under 35 U.S.C. 112(a) has been withdrawn in view of Applicant’s amendment, filed 09/29/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 12-14, 16-22 and 24-30 are rejected under 35 U.S.C. 103 as being obvious over Sleeman et al. (US 2013/0064834 A1; cited in IDS; hereafter referred to as SleemanPCSK9) in view of Sleeman et al. (US 2013/0171149 A1; cited in IDS; hereafter referred to as SleemanANGPTL3).
Applicant’s argument has been considered in considered in full but has not been found convincing for reasons of record.  The Rejections of Record can be found in the previous Office Action, mailed 03/29/2022.
Applicant argues SleemanPCSK9 does not teach antibodies as a possible second therapeutic agent.  In response, it is noted that SleemanPCSK9 taught the treatment method to include a second therapeutic agent that is capable of inhibiting cholesterol uptake or increasing lipoprotein catabolism (0042).  Upon reading the teachings of SleemanPCSK9, one of ordinary skill in the art would have been motivated to use an anti-ANGPTL3 antibody as the second therapeutic agent because anti-ANGPTL3 antibodies are well known in the art to inhibit lipoprotein lipase and thereby increase lipoprotein catabolism as taught by SleemanANGPTL3 (see entire document, in particular Abstract, 0004, 0006).  
With respect to Applicant’s argument  regarding  niacin while relying on Mayo, Arca   Pigna and Bitzur references, it is noted that the grounds of the obviousness rejection are based on SleemanPCSK9 and SleemanANGPTL3.  Whether niacin is a choice of agent to use in lowering LDL is irrelevant in a finding of obviousness in view of SleemanPCSK9 and SleemanANGPTL3.
Applicant further argues, while relying on Masana and Civeira, that Examiner failed to account for the significance of the patient population of the claims.  In response, itis noted that the claimed patient population is met by SleemanPCSK9 in the teaching of a method of treating hypercholesterolemia in patient who is non-responsive, inadequately controlled by, or intolerant to standard lipid modifying therapy such as statin comprising administering an antibody that inhibits PCSK9 (see Brief Summary of the Invention, in particular, e.g., 0015, 0043).  
Applicant further argues that there was no indication that an anti-PCSK9 antibody and an anti-ANGPTL3 antibody would lower cholesterol mice in such strong additive fashion.  In response, it is noted that given the prior art clearly teach each antibody is effective in lowering LDL cholesterol, it would be obvious that a combination of both antibodies would lower LDL cholesterol.  It is also noted that the present claims do not recite any degree of reduction in LDL level and thus read on any level of reduction.  As such, by using two antibodies known to lower LDL, it would not have been unexcepted to have a reduction in LDL.
Therefore, the rejection is maintained as it applies to amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, 10, 12-14, 16-22 and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,951,127 in view of Sleeman et al. (US 2013/0064834 A1 (SleemanPCSK9)). 
Claims of Patent ‘127 disclosed a method of treating hypertriglyceridemia comprising administering the same anti-ANGPTL3 antibody as the present invention and an anti-PCSK9 antibody.  In view of the teachings of SleemanPCSK9 as stated above (see 103 rejection supra), it would have been obvious to one of ordinary skill in the art to using alirocumab.  It is noted that patient with hypertriglyceridemia would have hypercholesterolemia.  Therefore, the claims of patent ‘127 in view of SleemanPCSK9 render obvious of the present claims.
Applicant argues that no sequence information is provided for the anti-PCSK9 antibody by the claims of patent ‘127.  In response, it is noted that in view of SleemanPCSK9 reference as cited in the rejection of record, it would have been obvious to one of ordinary skill in the art to use alirocumab (that would have the same sequences as the claimed antibody).  Furthermore, in view of SleemanPCSK9, one of ordinary skill in the art would have been motivated to use the treatment method for patients who are non-responsive, inadequately controlled by, or intolerant to standard lipid modifying therapy such as statin because SleemanPCSK9 taught such.  Therefore, the rejection is maintained as it applies to amended claims.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        December 12, 2022